 OIn the Matter of REMINGTON RAND, INC.,REMTICOSUPPLIESDIVISIONandUNITED ELECTRICAL, RADIO & MACHINEWORKERS OF AMERICA,C. I. O.Case No. R-307,6.-Decided October 29, 1941Jurisdiction:office equipment manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to grant union recognition until certified by the Board ; election necessary.Unit Appropriate for Collective Bargaining:all production employees includingworking foremen, and exclusive of clerical and supervisory employees ;agree-ment as to.Mr. William H. Huber,of New York City, for the Company.Mr. Frank Scheiner,of New York City, for the United.Mr. Robert S. Fousek,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 2, 1941, United Electrical, Radio & Machine Workersof America, C. I. 0., herein called the United, filed with the RegionalDirector for the Second Region (New York City) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Remington Rand, Inc., Remtico SuppliesDivision, Bridgeport, Connecticut, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On October 1, 1941, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act, and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On October 2,,1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the United.Pursuant to notice, a hearing was held on October 6,1941; at New YorkCitybefore Mark Lauter, the Trial Examiner duly designated by theChief Trial Examiner.All parties were represented by counsel or36 N. L. R. B., No. 95.474 REMLNGTON RAND, INC.475,other official representatives and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues was afforded all parties.During the course of the hearing the Trial Examiner made rulingson the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT ,I.THE BUSINESS OF THE COMPANYRemington Rand, Inc. is a Delaware corporation having its prin-cipal executiveofficesin Buffalo and New York City. It is engagedin the manufacture, purchase, sale, and distribution of typewriterribbons, carbon paper, and related products, and has plants for themanufacture of these products at Bridgeport, Connecticut.During1940 it purchased raw materials valued at $631,000 of which 95 percent was purchased from points without the State of Connecticut.During the same year the Company sold and shipped products manu-factured at Bridgeport, Connecticut, valued at $1,564,000 to pointswithout the State. of Connecticut.This proceeding involves onlyRemington Rand, Inc., Remtico Supplies Division, which is locatedat-Bridgeport, Connecticut.The Company admits that it is engaged in commerce within themeaning ofthe Act..II.THE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or, about May 28, 1941, the United requested the Company forrecognition as the exclusive bargaining representative of the em-ployees in the alleged appropriate unit.The Company refused togrant such recognition until the United should be certified by theBoard.A statement of the Regional Director introduced in evidencediscloses that the United represents a substantial number of em-ployees in the unit hereinafter found to be appropriate1 There are approximately 148 employees in the appropriate unit.The United submitted115 combined application and authorization cards, all of which cards bear apparentlygenuine signatures.Of the 115 signatures 88 are the signatures of persons whose namesappear on the Company's pay roll of August 30, 1941. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECTOF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which has arisen,occurring in connection with. the operations of the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE APPROPRIATE UNITThe parties agreed, and we find, that all production employees, in-cluding working foremen,2 and exclusive of clerical and supervisoryemployees, constitute a unit appropriate for the purposes of collectivebargaining.We find further that said unit will insure to employeesof the Company the full benefit of their right to self-organization andto collective bargaining and otherwise will effectuate the policies ofthe Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen can best be resolved byan election by secret ballot.We shall direct that an election by secretballot be held among the employees of the Company in the appropriateunit who were employed during the pay-roll period immediately pre-ceding the date of this Direction, subject to the limitations and addi-tions set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAw1.A question affecting commerce has arisen concerning the rep-resentation of employees of Remington Rand, Inc., Remtico SuppliesDivision, Bridgeport, Connecticut, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the National Labor Relations Act.2.All production employees of the Company, including workingforemen, and exclusive of clerical and supervisory employees, consti-tute a unit appropriate for the purpose of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.2 Theparties stipulated that the following employees are working foremen : AndrewMannino, Clinton Evans, Edward Dunne, Charles Rodzajeuski, and Roscoe Lewis. REMINGTON RAND, INC.DIRECTION OF ELECTION477By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as a part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Remington Rand, Inc., Remtico Supplies Division, Bridgeport,Connecticut, an election by secret ballot shall be conducted as early aspossible but not later than thirty (30) days from the date of this Direc-tion, under the direction and supervision of the Regional Director forthe Second Region acting in this matter as agent for the National LaborRelations Board and subject to Article III, Section 9, of said Rulesand Regulations, among all production employees of the Companywho were employed during the pay-roll period immediately precedingthe date of this Direction, including working foremen and employeeswho did not work during such pay-roll period because they were- ill oron vacation or in active military service or training of the UnitedStates, or temporarily laid off, but excluding clerical and supervisoryemployees and employees who have since quit or been discharged forcause, to determine whether or not said employees desire to be repre-sented by United Electrical, Radio & Machine Workers of America,C. I. 0., for the purposes of collective bargaining.